Citation Nr: 1103298	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-14 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for excision of an infected 
gland of Littre (claimed as groin problems), including as due to 
exposure to herbicides.

2.  Entitlement to service connection for a lip and gum disorder, 
including as due to exposure to herbicides.

3.  Entitlement to service connection for a right hand disorder.

4.  Entitlement to service connection for residuals of a fracture 
to tooth #8 with a root canal.

5.  Entitlement to service connection for an acquired psychiatric 
disorder, variously claimed as a schizophrenic reaction, paranoid 
type, and posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION
 
The Veteran had active military service from June 1964 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the Veteran's claims for service 
connection for excision of an infected gland of Littre (claimed 
as groin problems) and lip and gum disorder, including as due to 
exposure to herbicides, a right hand disorder, residuals of a 
fracture to tooth #8 with a root canal, and PTSD, and declined to 
reopen his previously denied claim for service connection for a 
schizophrenic reaction, paranoid type.

The United States Court of Appeals for Veterans Claims (Court) 
held that a claimant's identification of the benefit sought does 
not require any technical precision.  See Ingram v. Nicholson, 21 
Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who 
knows that symtoms he is experiencing and that are causing him 
disability...[and] it is the Secretary who know the provisions of 
title 38 and can evaluate whether there is a potential under the 
law to compensate an averred disability based on a sympathetic 
reading of the material in a pro se submission.")  A claimant 
may satisfy this requirement by referring to a body part or 
system that is disabled or by describing symtoms of the 
disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 
(2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(to the effect that, when determining the scope of a claim, the 
Board must consider "the claimant description of the claim; the 
symtoms the claimant describes; and the information the claimant 
submits or that the Secretary obtains in support of that 
claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to 
the effect that the Board is required to consider all issues 
raised either by the claimant or the evidence of record); 
38 C.F.R. § 3.159(c) (2010).  While, in an unappealed October 
1970 rating decision, the RO denied service connection for a 
schizophrenic reaction, paranoid type, in his May 2007 
substantive appeal, the Veteran contended that his claimed PTSD 
and schizophrenic reaction were "one in the same".  

Thus, in light of Brokowski, Robinson, and Clemons, and to afford 
the Veteran the all due process and fairness, the Board has 
recharacterized the Veteran's psychiatric disorder claim as 
indicated on the title page, and will consider it on a de novo 
basis. 

The issues of entitlement to service connection for an acquired 
psychiatric disorder, variously claimed as a schizophrenic 
reaction and PTSD, a lip and gum disorder, and residuals of a 
fracture of tooth #8 and a root canal, are addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The objective and credible medical and other evidence of 
record preponderates against a finding that the Veteran has an 
excision of an infected gland of Littre (claimed as groin 
problems) related to his active military service, including 
exposure to herbicides.

2.  The objective and credible medical and other evidence of 
record preponderates against a finding that the Veteran currently 
has a right hand disorder.





CONCLUSIONS 

1.  Excision of an infected gland of Littre (claimed as groin 
problems) was not incurred in or aggravated by active military 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2010).

2.  A right hand disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

In May and September 2005, and April and June 2006 letters, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The AOJ notified the Veteran of information and 
evidence necessary to substantiate his claims.  He was notified 
of the information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  In 
the April and June 2006 letters, the Veteran was informed of how 
VA determines disability ratings and effective dates, as required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Contrary to the 
Veteran's repeated assertions throughout the pendency of his 
appeal that his service treatment records were "lost, burned or 
destroyed' (see e.g., May 2007 substantive appeal statement), his 
service treatment and personnel records and VA and private 
records have been associated with the claims file, to the extent 
available.  All reasonably identified and available medical 
records have been secured.

The Board acknowledges that the Veteran was not afforded a VA 
examination as part of the development of his claims.  Under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, 
the Board finds that an examination is not in order because there 
is no probative suggestion, let alone competent evidence showing, 
a causal connection between the claimed disorders and either the 
Veteran's military service, or a service-connected disorder.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board finds the duties to notify and assist have been met.  

II.	Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain specified disorders, if manifest to a degree of 10 
percent within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the effect 
that the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

A.  Excision of an Infected Gland of Littre (Claimed as Groin 
Problems) 

In this case, the appellant variously contends, in pertinent 
part, that he was exposed to Agent Orange in service, and that 
such exposure caused his claimed groin problems.  Service 
treatment records are not referable to complaints or diagnosis 
of, or treatment for, an infected gland of Littre and, when 
examined for separation from service in April 1967, the Veteran's 
genitourinary system was normal.  The probative medical evidence 
of record shows that he was treated for an infected gland of 
Littre in April 1970 as reflected in his VA and private medical 
records.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
The last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain specified diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  
Infected gland of Littre is not among those specified diseases 
positively associated with exposure to Agent Orange.

VA has determined based on a National Academy of Science report 
issued in June 2007, that there is no positive association 
between exposure to herbicides and any other condition for which 
the Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 72 Fed. Reg. 
32395-32407 (June 12, 2007); see also Notice, 75 Fed. Reg. 32540-
32553 (June 18, 2010) (Health Effects Not Associated with 
Exposure to Certain Herbicide Agents).

Notwithstanding the foregoing presumption provisions, the United 
States Court of Appeals for the Federal Circuit has determined 
that a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the 
sole method for showing causation.

In light of the foregoing, service connection may be presumed for 
residuals of Agent Orange exposure by showing two elements.  
First, the Veteran must show that he served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the Veteran must be diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e), or 
otherwise establish a nexus to service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997).

The first determination to be clarified is whether the Veteran 
was exposed to Agent Orange.  The above-described presumptions 
apply only to veterans who actually served on the land mass of 
the Republic of Vietnam.

As an initial matter, the evidence establishes that the Veteran 
served in the Republic of Vietnam during the Vietnam era.  
Service records show that the Veteran's service personnel records 
reflect that he served in the Republic of Vietnam from August 
1965 to August 1966.  Therefore, the Veteran is presumed to have 
been exposed to herbicides during active duty.

The next question is whether the Veteran has a disease or 
disorder that is positively associated with exposure to Agent 
Orange or is otherwise related thereto.  38 U.S.C.A. § 
1116(a)(1); 38 C.F.R. § 3.307(a)(6).  However, as noted above, 
excision of an infected gland of Littre (claimed as groin 
problems) is not among the specified diseases that are positively 
associated with exposure to Agent Orange, and for which service 
connection may be granted on a presumptive basis due to exposure 
to herbicides.  Id.

The Veteran has not asserted and the evidence does not reflect 
that he was diagnosed with an infected gland of Littre in 
service.  His service treatment records are not referable to 
complaints or diagnosis of, or treatment for, excision of an 
infected gland of Littre.

Post-service, VA and non VA medical records reflect that the 
Veteran was treated for an infected gland of Littre in 1970.  
However, he left the service in 1967 and the earliest evidence of 
a gland problem was not until 3 years later.  This intervening 
lapse of years between his separation from military service and 
the first documented manifestation of the claimed disorder is 
probative evidence against his claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or persistent 
disability). 

Moreover, in his initial claim for VA benefits, received by the 
RO in August 1970, the Veteran did not even mention an infected 
gland of Littre.  Such an omission argues against the Veteran's 
current claim for service connection, filed nearly 35 years 
later.  It seems likely that he would have filed for compensation 
at the time if he thought the disability warranted service 
connection.  

Thus, the Veteran's contentions notwithstanding, none of the VA 
or private physicians that evaluated or examined him attributed 
the infected gland of Littre to active service.  They only 
recounted his self-reported history, without also personally 
commenting on whether his infected gland is indeed traceable back 
to his military service, including to any trauma he may have 
sustained or disease contracted.  In Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995), the Court held that the Board is not 
required to accept a medical opinion that is based on a reported 
history and unsupported by clinical findings.  See also Leshore 
v. Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional comment by that examiner, does not 
constitute competent medical evidence); Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled 
to discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence.).  There are no grounds to grant the Veteran's claim on 
a direct-incurrence basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

In sum, here there is no medical opinion or other medical 
evidence relating the Veteran's infected gland of Littre to 
service or any incident of service, including exposure to Agent 
Orange that has been presented.

The Board appreciates the Veteran's written statements in support 
of his claim. However, there was no mention whatsoever of 
treatment for an infected gland of Littre in service and no 
objective evidence that he was first treated for an infected 
gland of Littre earlier than in 1970, nearly 3 years after his 
discharge from active service.

The Board acknowledges that the Veteran is competent, even as a 
layperson, to attest to factual matters of which he has first-
hand knowledge, e.g., an injury in service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. 
Nicholson, supra; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he was exposed 
to herbicides during service that resulted in his claimed 
excision of an infected gland of Littre, the Board must still 
weigh his lay statements against the medical evidence of record.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  In making this 
credibility determination, the Board does not find the Veteran's 
statements concerning the etiology of the infected gland to be 
credible, since his service treatment records make no reference 
to such treatment.  Additionally, the probative and objective 
medical evidence of record shows that he was first treated for an 
infected gland of Littre in 1970, 3 years after his separation 
from active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See 
also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that 
the credibility of lay evidence can be affected and even 
impeached by inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self- interest, 
malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that 
the Veteran's lay statements lack credibility merely because they 
are unaccompanied by contemporaneous medical evidence.  See 
Davidson v. Shinseki, quoting Buchanan, 451 F.3d at 1337 ("[T]he 
Board cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.") Rather, the Veteran's statements are found to be 
incredible because they are inconsistent with the probative 
medical and service department evidence of record that fails to 
show his treatment for groin problems in service.

For these reasons and bases, the Board places greater probative 
value on the competent medical and other evidence of record, that 
shows that the Veteran's excision of an infected gland of Littre 
is not related to his military service, including exposure to 
Agent Orange, than on his written statements in support of his 
claim.  Consequently, the Board finds that the preponderance of 
the competent and credible medical and other evidence of record 
is against the Veteran's claim for service connection excision of 
an infected gland of Littre, including as due to exposure to 
herbicides.

The evidence reveals no competent medical evidence of a nexus 
between any in-service injury or disease and an infected gland of 
Littre.  The preponderance of the evidence is therefore against 
the appellant's claim.

B. Service Connection for a Right Hand Disorder.

In a May 2005 written statement, the Veteran's service 
representative submitted evidence in support of the Veteran's 
claim for a right hand disorder.  However, in his May 2007 
substantive appeal, the Veteran said that "[nowhere] in my 
records did I state to the VA that I was looking for disability 
for my hand".  He said that he underwent an operation at Baptist 
Hospital in Nashville to remove rocks from his hand from the 
incident in Vietnam.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Veteran has variously contended that service connection 
should be granted for a right hand disorder.  However, no right 
hand disorder (or upper extremity disorder) was found on 
separation from service in April 1967.  Moreover, on VA and 
private medical treatment records and examinations after the 
Veteran's separation from service, there was no showing that the 
Veteran had a diagnosed right hand disorder.  Furthermore, the 
Veteran has submitted no evidence to show that he currently has a 
right hand disorder.  In short, no medical opinion or other 
medical evidence showing that the Veteran currently has a right 
hand disorder has been presented.  Rabideau v. Derwinski, 2 Vet. 
App. at 143.

Finally, the Veteran, as a lay person without medical training, 
does not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by presenting 
his own statements.  While the Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., experiencing 
groin pain, neither he nor any lay affiant is capable of making 
medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 
404 (1998).  There is no evidence showing, and the Veteran does 
not assert, that he has medical training to provide competent 
medical evidence as to the etiology of the claimed excision of an 
infected gland of Littre and a right hand disorder.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the disorders 
which caused and contributed to the Veteran's currently claimed 
excision of an infected gland of Littre and a right hand 
disorder.  The preponderance of the credible medical and other 
evidence is therefore against the appellant's claims of 
entitlement to service connection for excision of an infected 
gland of Littre and a right hand disorder.

The claims are denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, supra.


ORDER

Service connection for excision of an infected gland of Littre 
(claimed as groin problems), including as due to exposure to 
herbicides, is denied.

Service connection for a right hand disorder, is denied.


REMAND

First, the Veteran seeks service connection for an acquired 
psychiatric disorder, to include PTSD.  Prior to July 13, 2010, 
service connection for PTSD required: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  See 38 
C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010.  
However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was 
amended to include a new paragraph (f)(3) that reads as follows, 
in pertinent part:

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate 
to support a diagnosis of [PTSD] and the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice 
at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this 
amendment apply to the Veteran's claim.  

In his May 2007 substantive appeal, the Veteran reported that he 
served with the 79th Transportation Company located in Qui Nhon 
from approximately August 1965 to August 1966.  He said that he 
was "shot at" during the first three months of 1966.  The 
Veteran's alleged stressful events include seeing dead bodies 
after a bar shooting in Vietnam, and being shot at while in a bar 
(see June 2005 written statement).  He said that he was on the 
second floor of the bar , heard gun fire on the first floor, was 
frightened "because there was no way out", and "thought he was 
going to die". After the gunfire stopped, he went to the first 
floor, saw blood on the walls and ceilings, and the bodies of 
dead men, women, and children.  Outside the bar, people were 
running and he heard gunshots that he believed were fired at him.  
He took a bicycle from the street and rode away while gunshots 
hit the bike and caused him to fall.  The Veteran also said he 
was placed on "Body Detail" to help prepare dead soldiers to be 
returned home for burial.

Service records indicate that the Veteran was a supply sergeant 
who served in Vietnam from August 1965 to August 1966.  In a 
September 2007 signed statement, he said that his problems 
started in approximately February 1966 in downtown Qui Nhon.  

Service treatment records show that, on July 1, 1964, the Veteran 
was seen for complaints of headache and feeling nervous and 
dizzy.  The clinical impression was anxiety, and an appointment 
with the mental hygiene clinic was to be scheduled.  A May 28, 
1966 clinical record indicates that the Veteran's prescribed 
medications included Thorazine.  When examined for separation in 
1967, a psychiatric abnormality was not noted.  However records 
of any mental hygiene clinic evaluation(s) regarding the Veteran 
are not currently in the claims file.

The Veteran points to VA medical records, dated from March to 
July 1970, that show he was hospitalized for a psychiatric 
disorder approximately three years after his discharge from 
active service and diagnosed with a schizophrenic reaction, 
paranoid type.  He indicated that he was hospitalized for 
psychiatric problems in the 1980s and submitted private medical 
records dated in 1984 that diagnosed him with an adjustment 
disorder with mixed emotional features that examiners apparently 
associated with marital problems.  VA outpatient medical records, 
dated since 2006, include diagnoses of PTSD.

Second, the Veteran seeks service connection for a lip and gum 
disorder, including as due to exposure to herbicides, and 
residuals of a fracture to tooth #8 and a root canal.  The 
Veteran claims that he sustained a fracture of tooth #8 in 
service and underwent a root canal.  His service treatment 
records document treatment for such in 1966.  In his May 2007 
substantive appeal, he asserted that he had an additional root 
canal after service and subsequently developed gum (periodontal) 
disease for which VA sent him to a private dentist in 1968 or 
1969.  He reported that he was treated for gum disease in the 
1970s for VA approved payment.  

In a January 2007 written statement, the Veteran described the 
circumstances of his "injury" for which he was repeatedly 
treated and said that in 2006, he had "serious problems with his 
gums...that were caused from my injury in Vietnam".  In his May 
2007 substantive appeal, he reported that after discharge, in 
approximately 1968, he underwent VA-approved dental treatment and 
that VA recently referred him for private treatment for gum 
disease.  A July 2006 VA outpatient dental record does 
corroborate that the Veteran was referred for private dental 
treatment.  In his January 2007 statement, the Veteran said that, 
in August 2006, he was treated by Dr. Jeffrey Carter at the Oral 
Surgical Institute in Nashville, Tennessee.  Efforts must be made 
to obtain these relevant dental records prior to consideration of 
the Veteran's claims.

For purposes of VA benefits, including outpatient dental 
treatment, as noted above, the intended effect of dental 
treatment performed in service, including extractions of teeth, 
is not considered dental "trauma" as the term is defined in 38 
C.F.R. §§ 3.381 and 17.161 (2010) (formerly codified at § 
17.123(c)).  See VAOPGCPREC 5-97 (Jan. 22, 1997; revised Feb. 25, 
1997).

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or other 
service trauma will be eligible for VA dental care on a Class 
II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C) (West 2002); 38 C.F.R. 
§ 17.161(c) (2010).  Trauma, as defined for purposes of dental 
treatment eligibility, connotes damage caused by the application 
of sudden, external force, brought to bear outside a clinical 
setting sustained a sudden trauma.  For these purposes, the term 
"service trauma" does not include the intended effects of therapy 
or restorative dental care and treatment provided during a 
Veteran's military service.  38 C.F.R. § 3.306(b)(1) (2010); 
VAOGCPREC 5-97.  See Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 
2010) (to the effect that a "service trauma" under the statute 
is an injury or wound produced by an external physical force 
during the performance of military duties, and does not include 
the intended result of proper medical treatment).

In an unappealed March 2008 rating decision, the RO determined 
that no dental injury from trauma occurred during the Veteran's 
active military service.

Nevertheless, prior to Board consideration of the Veteran's 
claimed residuals of fractured tooth #8 and lip and gum disorder, 
the relevant private dental records identified above should be 
obtained.  

Recent VA treatment records should also be obtained from the VA 
medical center (VAMC) in Nashville, Tennessee, dated since 
December 2006. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) and any other appropriate 
state and federal department, and request 
a search for the Veteran's separately 
stored mental hygiene (or mental health) 
records, that should include records of an 
adult appointment dated after July 1, 
1964, for outpatient treatment for 
"anxiety"; and prior to and after May 28, 
1966 for an evaluation and prescription 
for Thorazine, while the Veteran was 
stationed with Company A, 2nd  Training 
Battalion, 1st Regiment, Ft. Gordon, 
Georgia (from June to October 1964) and 
the 79th Transportation Company (from 
March 1965 to August 1966).

2.  Obtain all medical records regarding 
the Veteran's mental health treatment at 
the VAMC in Nashville for the period from 
December 2006 to the present.  If any 
records are unavailable, a memorandum 
detailing all efforts to obtain them 
should be placed in the file and the 
Veteran and his representative so notified 
in writing.

3.  Obtain all dental records regarding 
the Veteran's treatment by Dr. Jeffrey 
Carter, Oral Surgical Institute, 324 22nd 
Ave. N, Nashville, TN 37203, for the 
period from August 2006 to the present.  
If any records are unavailable, the 
Veteran and his representative should be 
so notified in writing.

4.  After completing all of the development 
actions requested above, schedule the 
Veteran for a VA psychiatric examination.  
(The examiner is advised that the Veteran 
served in Vietnam from August 1965 to August 
1966, and maintains that he was exposed to 
gunfire in an incident in a bar and in the 
streets of Qui Nhon.)  The examiner should 
determine whether the veteran currently 
suffers from PTSD related to his fear of 
hostile military or terrorist activity while 
on active duty and whether it is adequate to 
support a diagnosis of PTSD.  For purposes 
of this paragraph, "fear of hostile 
military or terrorist activity" means that 
a veteran experienced, witnessed, or was 
confronted with an event or circumstance 
that involved actual or threatened death or 
serious injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack 
upon friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror. 

If a psychiatric disability other than PTSD 
is diagnosed, the examiner should indicate 
whether it is likely as not (50 percent 
probability or greater) related to the 
Veteran's active service.  The examination 
report should include the complete rationale 
for all opinions expressed. The examiner 
should provide a rationale for the opinions. 

5.  Finally, adjudicate the Veteran's 
claims on appeal for entitlement to 
service connection for a lip and gum 
disorder, including as due to exposure to 
herbicides, residuals of a fracture of 
tooth #8 and a root canal, and an acquired 
psychiatric disorder, variously claimed as 
a schizophrenic reaction paranoid type, 
and PTSD, on a de novo basis.  
Consideration should be given to the 
recent amendment to 38 C.F.R. § 3.304(f), 
effective July 13, 2010.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


